UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 4, 2009 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-52059 PGT, Inc. 1070 Technology Drive North Venice, FL 34275 Registrant’s telephone number: 941-480-1600 State of Incorporation IRS Employer Identification No. Delaware 20-0634715 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer þ Non-accelerated filer o Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No R Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common Stock, $0.01 par value – 35,688,584 shares, as of April 30, 2009. Table of Contents PGT, INC. TABLE OF CONTENTS Page Number Part I. Financial Information Item 1. Condensed Consolidated Financial Statements (unaudited) Condensed Consolidated Statements of Operations 3 Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 23 Part II. Other Information Item 1.Legal Proceedings 23 Item 1A.Risk Factors 23 Item 2.Unregistered Sales of Equity Securities and Use Of Proceeds 24 Item 3.Defaults Upon Senior Securities 24 Item 4.Submission of Matters to a Vote of Security Holders 24 Item 5.Other Information 24 Item 6.Exhibits 24 - 2 - Table of Contents PART I — FINANCIAL INFORMATION ITEM 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS PGT, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share amounts) Three Months Ended April 4, March 29, 2009 2008 (unaudited) Net sales $ 41,514 $ 54,836 Cost of sales 31,619 38,765 Gross margin 9,895 16,071 Selling, general and administrative expenses 15,011 16,269 Loss from operations (5,116 ) (198 ) Interest expense, net 1,578 2,727 Other expense (income), net 6 (107 ) Loss before income taxes (6,700 ) (2,818 ) Income tax benefit - (1,031 ) Net loss $ (6,700 ) $ (1,787 ) Net loss per common share: Basic $ (0.19 ) $ (0.06 ) Diluted $ (0.19 ) $ (0.06 ) Weighted average shares outstanding: Basic 35,200 28,730 Diluted 35,200 28,730 The accompanying notes are an integral part of these condensed consolidated financial statements. - 3 - Table of Contents PGT, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands except per share amounts) April 4, January 3, 2009 2009 (unaudited) ASSETS Current assets: Cash and cash equivalents $ 16,274 $ 19,628 Accounts receivable, net 17,070 17,321 Inventories 9,493 9,441 Deferred income taxes 331 1,158 Other current assets 6,071 5,569 Total current assets 49,239 53,117 Property, plant and equipment, net 71,422 73,505 Other intangible assets, net 71,286 72,678 Other assets, net 1,227 1,317 Total assets $ 193,174 $ 200,617 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable and accrued liabilities $ 14,400 $ 14,582 Current portion of long-term debt 564 330 Total current liabilities 14,964 14,912 Long-term debt 89,778 90,036 Deferred income taxes 17,646 18,473 Other liabilities 2,718 3,011 Total liabilities 125,106 126,432 Commitments and contingencies (note 10) Shareholders' equity: Preferred stock; par value $.01 per share; 10,000 shares authorized; none outstanding - - Common stock; par value $.01 per share; 200,000 shares authorized; 35,689 and 35,392 shares issued and 35,204 and 35,197 shares outstanding at April 4, 2009 and January 3, 2009, respectively 352 352 Additional paid-in-capital 241,341 241,177 Accumulated other comprehensive loss (3,547 ) (3,966 ) Accumulated deficit (170,078 ) (163,378 ) Total shareholders' equity 68,068 74,185 Total liabilities and shareholders' equity $ 193,174 $ 200,617 The accompanying notes are an integral part of these condensed consolidated financial statements. - 4 - Table of Contents PGT, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) Three Months Ended April 4, March 29, 2009 2008 (unaudited) Cash flows from operating activities: Net loss $ (6,700 ) $ (1,787 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation 2,704 2,793 Amortization 1,392 1,392 Stock-based compensation 170 23 Excess tax benefits from stock-based compensation plans - (27 ) Amortization of deferred financing costs 93 76 Derivative financial instruments 6 (107 ) Loss on disposal of assets 95 2 Change in operating assets and liabilities: Accounts receivable 657 (405 ) Inventories (224 ) (273 ) Prepaid expenses and other current assets (548 ) (2,189 ) Accounts payable, accrued and other liabilities (412 ) 134 Net cash used in operating activities (2,767 ) (368 ) Cash flows from investing activities: Purchases of property, plant and equipment (742 ) (981 ) Proceeds from sales of equipment 27 13 Net change in margin account for derivative financial instruments 158 - Net cash used in investing activities (557 ) (968 ) Cash flows from financing activities: Proceeds from exercise of stock options - 38 Adjustment to proceeds from issuance of common stock (6 ) - Payments of capital leases (24 ) - Excess tax benefits from stock-based compensation plans - 27 Net cash (used in) provided by financing activities (30 ) 65 Net decrease in cash and cash equivalents (3,354 ) (1,271 ) Cash and cash equivalents at beginning of period 19,628 19,479 Cash and cash equivalents at end of period $ 16,274 $ 18,208 The accompanying notes are an integral part of these condensed consolidated financial statements. - 5 - Table of Contents PGT, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) NOTE 1.BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements include the accounts of PGT, Inc. and its wholly-owned subsidiary (collectively the “Company”) after elimination of intercompany accounts and transactions. These statements have been prepared in accordance with the instructions to Form 10-Q and do not include all of the information and footnotes required by United States Generally Accepted Accounting Principles (“GAAP”) for complete financial statements. In the opinion of management, all adjustments (consisting only of normal recurring accruals) considered necessary for a fair presentation have been included. All significant intercompany accounts and transactions have been eliminated in consolidation. Operating results for the interim period are not necessarily indicative of the results that may be expected for the remainder of the current year or for any future periods.Each of our Company’s fiscal quarters ended April 4, 2009 and March 29, 2008 consisted of 13 weeks. The condensed consolidated balance sheet as of January 3, 2009 is derived from the audited consolidated financial statements but does not include all disclosures required by GAAP. This condensed consolidated balance sheet as of January 3, 2009 and the unaudited condensed consolidated financial statements included herein should be read in conjunction with the more detailed audited consolidated financial statements for the year ended January 3, 2009 included in the Company’s most recent annual report on Form10-K.Accounting policies used in the preparation of these unaudited condensed consolidated financial statements are consistent with the accounting policies described in the Notes to Consolidated Financial Statements included in the Company’s Form10-K. NOTE 2.RESTRUCTURINGS On January 13, 2009 and March 11, 2009, we announced further restructurings of the Company as a result of continued analysis of our target markets, internal structure, projected run-rate, and efficiency.The restructurings resulted in a decrease in our workforce of approximately 250 employees and included employees at bothour Venice, Florida and Salisbury, North Carolina locations.As a result of the restructurings, we recorded restructuring charges totaling $3.0 million in the first quarter of 2009, of which $1.4 million is classified within cost of goods sold and $1.6 million is classified within selling, general and administrative expenses in the accompanying condensed consolidated statement of operations for the three months ended April 4, 2009.The charges related primarily to employee separation costs. The total costs incurred for the restructurings in 2008 and 2007 were $2.1 million and $2.4 million, respectively. The following table provides information with respect to our accrual for restructuring costs: Accrued Restructuring Costs Beginning of Period Charged to Expense Disbursed in Cash End of Period (in thousands) Three months ended April 4, 2009: 2008 Restructuring $ 332 $ - $ (332 ) $ - 2009 Restructurings - 3,002 (2,599 ) 403 For the three months ended April 4, 2009 $ 332 $ 3,002 $ (2,931 ) $ 403 Three months ended March 29, 2008: 2007 Restructuring $ 850 $ - $ (633 ) $ 217 2008 Restructuring - 1,752 (1,752 ) - For the three months ended March 29, 2008 $ 850 $ 1,752 $ (2,385 ) $ 217 - 6 - Table of Contents NOTE 3.WARRANTY We have warranty obligations with respect to most of our manufactured products. Warranty periods, which vary by product component, generally range from 1 to 10 years.
